Citation Nr: 0118253	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had verified active duty from December 1956 to 
March 1959.

This appeal arises from a April 2000 Department of Veterans 
Affairs Regional Office (VARO), Louisville, Kentucky rating 
decision, which, in pertinent part, denied the veteran 
entitlement to special adaptive housing or a special home 
adaptation grant.

FINDINGS OF FACT

1.  Service connection is in effect for chronic schizophrenic 
reaction, undifferentiated type, and right knee 
osteoarthritis, status post right total knee replacement.

2.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes , or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes, 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

Financial assistance in acquiring specially adapted housing 
or special home adaptations is not warranted because the 
veteran's claim lacks entitlement under the law.  38 U.S.C.A. 
§ 2101 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.809, 3.809a 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that financial assistance 
in acquiring specially adapted housing or special home 
adaptations should be awarded to him because he is a 100 
percent service-connected veteran who has purchased a house 
which is in need of repairs.  He asserts that he requires a 
wheelchair to move about and that he falls frequently without 
this assistance.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service-connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101.

The evidence of record reveals that the veteran has been 
granted service connection for chronic schizophrenic 
reaction, undifferentiated type, rated as 100 percent 
disabling, and right knee osteoarthritis, status post right 
total knee replacement, rated as 30 percent disabling.  A 
total disability rating based on individual unemployability 
due to service-connected disabilities has been assigned and 
the veteran has been rated as permanently and totally 
disabled.  Thus, the veteran has only one disability that 
affects his physical capacities, and that disability is 
limited to the right knee.  Service connection is not in 
effect for any disabilities involving the eyes or the upper 
extremities, and service connection is not in effect for any 
additional disability involving organic disease or injury 
which effects the balance or propulsion. 

The most recent VA examinations of record, dated in December 
1999, revealed that the veteran was wheelchair bound.  He was 
unable to stand walk or propel himself with his feet.  He was 
weak in both legs and unable to extend or flex either leg due 
to muscle atrophy.  As a result, he was unable to bear weight 
or balance himself.

In this regard, the loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance. This determination will be made on the 
basis of the actual remaining function, whether balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 U.S.C.A. § 1114(k) 
(West 



1991); 38 C.F.R. § 3.350(a)(2) (2000).  Examples under 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2000) which constitute loss 
of use of a foot are extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.

However, even conceding the foregoing, in order to qualify 
for the claimed housing benefit based on the loss or loss of 
use of one lower extremity in accordance with the pertinent 
aspect of 38 C.F.R. § 3.809, the requisite (single lower 
extremity) loss or loss of use together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, would still 
have to be shown, and the veteran is service-connected only 
for right knee replacement. There are no service-connected 
residuals of organic disease or injury affecting the 
functions of balance or propulsion.  Therefore, the 
requirements for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing are not 
satisfied.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

As noted above, only a permanent and total service-connected 
disability may give rise to a grant of specially adapted 
housing or special housing adaptations.  Furthermore, under 
the law, only specific types of disability give rise to VA 
assistance of this nature.  The evidence of record does not 
indicate that the veteran suffers from either 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity 



together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion with out the aid of braces, crutches, 
canes, or a wheelchair, or 4) loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  In the absence of 
these specified disabilities, Congress has not authorized the 
VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809.

Likewise the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he suffers from 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands. In the 
absence of these specified disabilities, financial assistance 
in acquiring special home adaptations is not available to the 
veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is in effect for chronic schizophrenic reaction, 
undifferentiated type, and right knee osteoarthritis, status 
post right total knee replacement, only, the veteran does not 
meet the criteria for financial assistance for specially 
adapted housing or special home adaptations.  The claims must 
therefore be denied because they lack entitlement under the 
law.

Thus, the Board is constrained to conclude that the criteria 
for financial assistance in acquiring specially adapted 
housing or special home adaptations have not been met.  The 
law as it stands has been properly applied to the veteran's 
claim and the 


law dictates that he has no entitlement to the benefits 
sought.  The Board is constrained to apply the law as 
Congress has created it and cannot extend benefits out of 
sympathy for a particular claimant.  See Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).

ORDER

Financial assistance in acquiring specially adapted housing 
and special home adaptations is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

